327 S.W.3d 636 (2010)
STATE of Missouri, Respondent,
v.
John L. WILLIAMS, Appellant.
No. WD 71450.
Missouri Court of Appeals, Western District.
December 28, 2010.
Rosalynn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
John Williams appeals a judgment following a jury verdict finding him guilty of first degree assault and armed criminal action. On appeal, Williams claims that the trial court abused its discretion in permitting Jody Nowels to testify as a late endorsed witness for the State because the defense was unfairly surprised by Nowels's testimony. Williams also claims that the trial court abused its discretion by allowing Officer David Lanigan to testify that the statements made to him by four children helped him to identify suspects, including Williams, because this testimony constituted inadmissible testimonial hearsay, which violated Williams's rights under the Confrontation Clause. We affirm. Rule 30.25(b).